DETAILED ACTION
Status of Claims:  
Claims 1-16, 18-28, 30-35, 37-45 are pending.
Claims 1-2, 5-16, 18-28, 30-34, 40-41 and 44-45 are amended.
Claims 17 and 36 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Aug. 5, 2021 has been entered.  Applicant’s amendments to the Claims have overcome each and every 112(a)-(b) rejection previously set forth in the non-Final Office Action mailed May 14, 2021.

Election/Restrictions
Claims 1-16 and 18-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28, 30-35 and 37-45, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 13, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Kelly on Oct. 13 and Nov. 9, 2021.

The application has been amended as follows: 
Regarding claim 5, replace “the frame;” in line 3 with –the frame--.
Regarding claim 6, replace “a reservoir” in line 6 with –the reservoir--.
Regarding claim 9, replace “an aircraft” in line 1 with –An aircraft--.
Regarding claim 12, replace “to each” in line 2 with –to each other--.
Regarding claim 16, replace “the sheet” in line 2 with –each sheet--.
Regarding claim 18, replace “or the waste tank” in line 3 with –or in the waste tank--.
Regarding claim 28, replace “extending fully across” in line 4 with –extending across--; replace “through” in line 10 with –by vacuum through--; replace “a recycled water tank” in lines 19-20 with –the recycled water tank--.
Regarding claim 35, replace “with sheets” in line 2 with –with the sheets--.


REASONS FOR ALLOWANCE
Claims 1-16, 18-28, 30-35, 37-45 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Saslaw, Svanteson, Hildebrand and Schels. 

The prior art teaches a waste treatment system in a vehicle (see claims 1 and 9), and the method of using said waste treatment system (see claims 28 and 41), where the waste treatment system comprises: a waste tank, in the vehicle, that comprises a waste portion and a separated portion; an anaerobic bacteria treatment system that contains anaerobic bacteria selected to digest a waste in the waste tank and configured to introduce the anaerobic bacteria to the waste such that anaerobic digestion occurs to breakdown biodegradable material in the waste in the waste tank; a semipermeable membrane that extends across the waste tank, defines a separation of the waste portion from the separated portion, and is configured for water diffusion through the semipermeable membrane into the separated portion to form separated water, such that the waste portion of the waste tank connects to: a vacuum pump; and a lavatory in the aircraft by a conduit system; sheets within the waste portion of the waste tank configured to support the anaerobic bacteria and separated from each other by a distance that varies based upon a distribution of waste in the waste tank; and an output port in the separated portion of the waste tank configured to remove the separated water from the separated portion 

It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art waste treatment system to further include the limitations of the vehicle being an aircraft; the conduit system connected to a reservoir configured to store the anaerobic bacteria in a configuration such that, responsive to a vacuum caused by the vacuum pump, a movement of waste from the lavatory to the waste tank through the conduit system also causes a movement of anaerobic bacteria, stored in the reservoir, from the reservoir into the conduit system; and to have an output configured to jettison recycled water out of the aircraft because the prior art does not teach or suggest as a whole, either alone or in combination, such a combination of features, and therefore there is no motivation to make the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408) 918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        November 9, 2021